 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.1 Page 1 of 6



1
     Scott M. Grace, SBN 236621
2    Grace Law, APC
     1958 Sunset Cliffs Boulevard
3
     San Diego, CA 92107
4    Phone: (619) 346-4611
5
     Facsimile: (619) 501-8106
     sgrace@gracelawapc.com
6

7    Attorney for Plaintiff Walter Campos
8

9                    IN THE UNITED STATES DISTRICT COURT
10               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11


                                                      Case No. '20CV1682 BEN AGS
12
      Walter Campos,
13

14                               Plaintiff,            COMPLAINT FOR VIOLATIONS
                                                       OF:
15
      vs.
16
                                                          • FEDERAL FAIR DEBT
      Galaxy International Purchasing, LLC;
17
      Rausch Sturm Israel Enerson & Hornik;                 COLLECTION PRACTICES
18    and Does 1 through 5, inclusive.                      ACT
19
                                                          • CALIFORNIA FAIR DEBT
                                  Defendants.               BUYING PRACTICES ACT
20

21
                                                       DEMAND FOR JURY TRIAL
22

23

24
                                     I.       Introduction
25
            1.    Plaintiff Walter Campos, (“Campos” or “Plaintiff”), through his

26
     counsel, brings this action to challenge the acts of Defendants Galaxy International

27
     Purchasing, LLC (“Galaxy”) and Rausch Sturm Israel Enerson & Hornik

28
     (hereinafter “Rausch Sturm”) (collectively “Defendants”) regarding violations of the
     Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter “FDCPA”)
     Complaint                                                         Case No.


                                                -1-
 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.2 Page 2 of 6



1
     and the acts of Galaxy International Purchasing, LLC regarding violations of the
2    California Fair Debt Buying Practices Act, Cal. Civ. Code §1788.50, et seq
3    (hereinafter “FDBPA”) both of which prohibit debt collectors and creditors from
4    engaging in abusive, deceptive and unfair practices.
5           2.     Plaintiff makes these allegations on information and belief, with the
6    exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which
7    Plaintiff alleges on personal knowledge.
8           3.     While many violations are described below with specificity, this
9    Complaint alleges violations of the statutes cited in their entirety.
10          4.     Plaintiff is unaware of the true names or capacities, whether individual,
11   corporate, associate or otherwise of the Defendants sued herein as Does 1 through 5,
12   and therefore, sues the Defendants by such fictitious names.
13          5.     Any violations by Defendants were knowing, willful, and intentional,
14   and Defendants did not maintain procedures reasonably adapted to avoid any such
15   violations.
16                             II.    JURISDICTION AND VENUE
17          6.     This action arises out of violations by each of the Defendants of the
18   FDCPA under 15 U.S.C. §1692, et seq. and violations by Defendant Galaxy of the
19   FDBPA under Cal. Civ. Code §1788.50, et seq.
20          7.     Jurisdiction arises pursuant to 28 U.S.C. §1331, 15 U.S.C. §1692(k)(d),
21   and 28 U.S.C. §1367 for supplemental state claims.
22          8.     As Defendants do business in the state of California, and committed the
23   acts that form the basis for this suit in the state of California, the Court has personal
24   jurisdiction over Defendants for purposes of this action.
25          9.     Venue is proper in this Court pursuant to 28 U.S.C. §1391.
26                                        III.   Parties
27          10.    Plaintiff is a natural person residing in Rialto, California, and is a
28   consumer within the meaning of 15 U.S.C. §1692a(3) of the FDCPA in that he is a

     Complaint                                                           Case No.


                                                 -2-
 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.3 Page 3 of 6



1
     natural person purportedly obligated to pay a consumer debt, allegedly owed to
2
     Galaxy (hereinafter “Debt”).
3
            11.   Plaintiff is informed and believes that Defendant Galaxy is and was at
4
     all relevant times a Nevada limited liability company, or “LLC” engaged in the
5
     business of purchasing and collecting charged-off consumer debts with its principal
6
     place of business located at 4730 South Fort Apache Road, Suite 300, Las Vegas,
7
     NV 89147, and is a “debt buyer” as that term is defined by California Civil Code
8
     §1788.50(a)(1).
9
            12.   Galaxy’s principal purpose is to collect money on the debts it
10
     purchases, and as such Galaxy is a “debt collector” under 15 U.S.C. §1692a.
11
            13.   Plaintiff is informed and believes that Defendant Rausch Sturm is and
12   was at all relevant times a California limited liability partnership, or “LLP” and a
13   person who uses an instrumentality of interstate commerce or the mails in a business
14   the principal purpose of which is the collection of debts, or who regularly collects or
15   attempts to collect, directly or indirectly, debts owed or due or asserted to be owed
16   or due another and is therefore a debt collector as that phrase is defined by 15
17   U.S.C. §1692a(6).
18                       IV.   Facts Common to all Claims for Relief
19          14.   On August 30, 2019, Rausch Sturm filed a complaint on behalf of
20   Galaxy (“Collection Complaint”) in the Superior Court of California for the County
21   of San Bernardino against Plaintiff, in the matter of Galaxy International
22   Purchasing, LLC v. Walter Campos, et al, case number CIVDS1926265
23   (“Collection Action”). Exhibit 1.
24          15.   Plaintiff was later served with the Collection Complaint.
25          16.   In paragraph 11 of the Collection Complaint, Defendants alleged that,
26   “pursuant to California Civil Code, Section 1788.58, subsection (a)(6), Plaintiff
27   alleges that the name of the creditor at the time of charge-off was LendingClub
28   Corporation.”

     Complaint                                                         Case No.


                                               -3-
 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.4 Page 4 of 6



1
            17.    Plaintiff is informed and believes, and thereon alleges, that the above
2    representation is false, and that LendingClub in fact did not own the alleged debt at
3    the time of charge-off, and that the alleged debt had actually been sold, assigned, or
4    otherwise transferred to another undisclosed entity, and that LendingClub was
5    merely a servicer of the alleged account.
6           18.    In paragraph 13 of the Collection Complaint, Defendants disclosed the
7    names and addresses of all entities who have purchased the debt as after charge-off
8    as follows:
9                  Galaxy International Purchasing, LLC
10                 200 Galleria Pkwy, Suite 1900, Atlanta, GA 30339
11          19.    Plaintiff is informed and believes, and thereon alleges, that the above
12   representation is false, and that one or more third party “investors” purchased the
13   debt after charge-off and were not disclosed by Defendants, and Defendants chose
14   to hide these third party investors from Plaintiff and the court, in order to make it
15   easier to seemingly prove ownership of the account.
16          20.    The false, deceptive, and misleading statements made by Defendants
17   were material misstatements that negatively impacted Plaintiff’s statutory and legal
18   rights, and are misleading as to the character, amount, and legal status of the alleged
19   account, thereby causing Plaintiff confusion and misunderstanding.
20          21.    At all times herein, Defendants were attempting to collect, from
21   Plaintiff, a debt as defined by 15 U.S.C. §1692a(5) of the FDCPA.
22                              FIRST CLAIM FOR RELIEF
23                 (Violations of the FDCPA by Galaxy and Rausch Sturm)
24          22.    Plaintiff re-alleges and incorporates herein by reference the allegations
25   contained in the paragraphs above.
26          23.    Defendants violated the FDCPA. Defendants’ violations include, but
27   are not limited to the following:
28          a.     15 U.S.C. §1692e by making a false, deceptive or misleading
     misrepresentation in the collection of a debt;
     Complaint                                                          Case No.


                                                 -4-
 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.5 Page 5 of 6



1
            b.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
2    status of a debt;
3           c.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
4    means to collect a debt;
5           24.   Plaintiff is entitled to actual damages sustained as a result of
6    Defendants’ conduct, in an amount according to proof; to statutory damages of
7    $1,000 each; to costs of the action; and to reasonable attorney’s fees, all pursuant to
8    15 U.S.C. §1692k.
9                               SECOND CLAIM FOR RELIEF
10                          (Violations of the FDBPA by Galaxy)
11          25.   Plaintiff repeats, re-alleges, and incorporates by reference all the
12   allegations contained in the paragraphs above.
13          26.   Galaxy’s acts and omissions violated the California Fair Debt Buying
14   Practices Act including, but not limited to Cal. Civ. Code §1788.58(a). Galaxy’s
15   violations of Cal. Civ. Code §1788.58(a) include, but are not limited to the
16   following:
17          (a)   Failing to state the name and an address of the charge-off creditor at the
18                time of charge off and the charge-off creditor’s account number
19                associated with the debt;
20          (b)   Failing to state the name and last known address of the debtor as they
21                appeared in the charge-off creditor’s records prior to the sale of the
22                debt;
23          (c)   Failing to state the names and addresses of all persons or entities that
24                purchased the debt after charge-off, including the plaintiff debt buyer;
25          36.   As a proximate result of the violations of the California Fair Debt
26   Buying Practices Act, Plaintiff is entitled to actual damages, statutory damages of
27   $100.00 to $1,000.00, reasonable attorney’s fees and costs of this action pursuant
28   to Cal. Civ. Code §1788.62.

     Complaint                                                          Case No.


                                                -5-
 Case 3:20-cv-01682-W-AGS Document 1 Filed 08/28/20 PageID.6 Page 6 of 6



1
                                   PRAYER FOR RELIEF
2           Plaintiff prays that judgment be entered against all named Defendants, and
3    prays for the following relief:
4    FDCPA
5           1.    An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)
6    against Galaxy and Rausch Sturm and for the Plaintiff;
7           2.    An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
8    1692k(a)(2)(A) against Galaxy and Rausch Sturm and for the Plaintiff;
9           3.    An award of costs of litigation and reasonable attorney’s fees against
10   Galaxy and Rausch Sturm and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
11   FDBPA
12          7.    An award of actual damages pursuant to California Civil Code §
13   1788.62(a)(1) against Galaxy and for Plaintiff;
14          8.    An award of statutory damages of $1,000.00 pursuant to California
15   Civil Code § 1788.62(a)(2) against Galaxy and for Plaintiff;
16          9.    An award of costs of litigation and reasonable attorney’s fees, pursuant
17   to California Civil Code § 1788.62(c)(1) against Galaxy and for Plaintiff; and
18          10.   Such other and further relief this court may deem just and proper.
19

20
                                       JURY DEMAND
21
                  Plaintiff demands a trial by jury.
22

23   Date: August 28, 2020                           /s/Scott M. Grace
24                                                   Scott M. Grace
                                                     Attorney for Plaintiff
25

26

27

28


     Complaint                                                          Case No.


                                               -6-
